DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 28-38, drawn to an apparatus for vacuumizing and sealing package, wherein the apparatus comprises a plurality of platens secured to a rotating carousel to rotate about a single axis of rotation, a plurality of vacuum chambers which selectably engage with a corresponding platen to form an airtight enclosure, an automated loading system to convey packages onto the top surface of the platens, and a vaccumization and sealing system to evacuate and seal the packages, classified in B65B31/022.
Group II. Claims 101-112, drawn to a method for positioning a package onto a platen of an apparatus for vacuumizing and sealing a package comprising rotating a plurality of platens around a single axis of rotation along a platen travel path, conveying the package along an infeed system, and conveying the package off a downstream end of the infeed system and onto a platen, classified in B65B25/067.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the method as claimed can be practiced by a materially different apparatus, specifically an apparatus that does not comprise a plurality of vacuum chambers which selectably engage with a corresponding platen to form an airtight enclosure or a vaccumization and sealing system to evacuate and seal the packages.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups above are each classified in unique classes and recite materially distinct subject matter (as demonstrated above). Therefore, in order to fully search each group, materially distinct search strategies are required which comprise unique classification searches filtered by group-specific text search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel O’Connor on 12/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 28-38.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 101-112 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 09/16/2022 and 12/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kupcikevicius (US 5,062,252) in view of Suga (US 5,752,369).
Regarding claim 28, Kupcikevicius teaches an apparatus (See Fig 1) for vacuumizing and sealing one or more packages (See abstract), the apparatus comprising:
a plurality of platens (Fig 1, #18/#16) operably secured to a rotating carousel (See Fig 1, #29) configured to rotate about a single axis of rotation (See Fig 1 illustrating that the carousel is configured to rotate about a single axis of rotation - through the center of the carousel), wherein the plurality of platens are configured to travel along a platen travel path (See Fig 1, #14 illustrating that the platens {#18} travel about a platen travel path) comprising an angular portion of the platen travel path (See Fig 1, #22 illustrating that the platens travel in an angular manner about the axis of rotation) and one or more linear portions (See annotated Fig 1 below illustrating the angular and linear portions of the platen travel path. The linear portion is the portion of the path before the platens begin to move in the angular position - in the portions immediately before #21 in Fig 1 and after #22) of the platen travel path around the single axis of rotation (See Fig 1 illustrating that the platen travel path moves around the single axis of rotation);
a plurality of vacuum chambers (See Fig 4, #28. See further col 3, lns 44-59) configured to selectably engage a corresponding platen to form an air-tight enclosure therebetween (See col 3, lns 44-59 & col 4, lns 21-25 describing that the bag receiving units {#10}, including the platen {#18/#16}, engage with the evacuation chambers {#28} to form an airtight connection {airtight connection implied and required in order to evacuate the air from the chambers}) and operably secured to the rotating carousel (See Fig 1 illustrating that the vacuum chambers {#28} are connected to the rotating carousel) such that the plurality of vacuum chambers travel along an angular chamber travel path synchronously with the plurality of platens such that each vacuum chamber is aligned with the corresponding platen relative to the single axis of rotation (See Fig 1 illustrating that the vacuum chambers {#28} travel along an angular travel path {#22}, which is synchronous with the platen travel path such that the vacuum chamber {#28} aligns with the platens {#18/#16}. See further col 3, lns 44-59 & col 4, lns 21-25 describing this process);
a loading system (See Fig 1, #49 & the operator {see col 4, lns 10-20}) configured to convey packages in a linear direction parallel to one of the one or more linear portions of the platen travel path toward the plurality of platens (See Fig 1 illustrating that the packages {#48} are conveyed via a conveyor {#49} towards the platens {#18/#16} in a direction which is parallel to one or more linear portions {shown in Fig 1}), wherein the loading system is configured to load at least one package onto a top surface of a platen of the plurality of platens while the platen is travelling along the one of the one or more linear portions of the platen travel path (See col 4, lns 10-20 describing that the loading system {#49 & operator} loads the packages {#48} onto the platen {#18/#16} as said platen travels along one of the linear portions of the platen travel path); and
a vacuumization and sealing system configured to evacuate air from within the packages to form a vacuum therein (See col 3, ln 60 - col 4, ln 9 describing a vacuumization system. See further col 4, lns 21-25 describing the evacuation of the packages) and to seal the packages to maintain the vacuum within the packages (See Fig 1, #24 illustrating a bag sealing zone. See further col 8, ln 60 - col 9, ln 11 describing the sealing of the package during travel. This is further described in col 9, lns 12-27).

    PNG
    media_image1.png
    540
    454
    media_image1.png
    Greyscale

Fig 1. Annotated Figure 1 of Kupcikevicius illustrating linear and angular portions of the platen travel path.
	However, Kupcikevicius does not specifically teach an automated loading system.
	Suga teaches an automated loading system (See Fig 3, #59 illustrating a loading system for loading packages {#56} onto the surface of the platens. See further col 3, ln 63 - col 4, ln 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupcikevicius to incorporate the teachings of Suga to include an automated loading system with the motivation of providing a system for loading the packages to the surface of the platens without the need for an operator, as required by Kupcikevicius. One of ordinary skill in the art would recognized the benefits of eliminating the need for an operator for loading packages in terms of both cost and reproducibility – benefits provided by an automated system (such as described by Suga).

Regarding claim 29, Kupcikevicius further teaches a conveying mechanism (See Fig 1, #12).
	However, Kupcikevicius does not specifically teach a motor; and a pinion drive system operably connecting the motor and the carousel.
	Suga teaches a motor (See Fig 3, #95); and
a pinion drive system (See Figs 3 & 4, #69) operably connecting the motor and the carousel (See col 4, lns 9-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupcikevicius to incorporate the teachings of Suga to include a motor and a pinion for driving the conveying mechanism of Kupcikevicius with the motivation of providing a mechanism for connecting the carousel/endless chain {#12} to a motor – to provide consistent rotary movement to the system of Kupcikevicius.

Regarding claim 33, Kupcikevicius further teaches wherein the angular portion of the platen travel path and the one or more linear portions of the travel path collectively defines one full rotation around the single axis of rotation (See Fig 1 and annotated Fig 1 in the rejection of claim 28 wherein the identified angular and linear portions of the travel path defines a full rotation about the single axis of rotation).

Regarding claim 35, Kupcikevicius further teaches wherein each linear portion of the platen travel path corresponds to between 30-50 degrees of rotation of the carousel around the single axis of rotation (See annotated Fig 1 above illustrating the identified linear portions of the platen travel path. The identified portions correspond to approximately 30-50° of the carousel rotation).

Regarding claim 36, Kupcikevicius further teaches wherein the vacuum chambers are in the lowered position while the corresponding platens are not travelling along a linear portion of the platen travel path (See Fig 1 illustrating that the vacuum chambers {#28} are in a lowered position while the platens are traveling along the angular traveling portion {#22} - not the linear portion of the platen travel path).

Regarding claim 37, Kupcikevicius further teaches wherein one of the one or more linear portions of the angular platen travel path comprises an unloading portion, wherein packages are removed from the corresponding platens during the unloading portion of the platen travel path (See Fig 1, #26 illustrating the unloading portion of the platen travel path. See further col 3, lns 39-43).

Regarding claim 38, Kupcikevicius further teaches wherein each platen further comprises a cam follower configured to engage a cam surface corresponding to the platen travel path to guide the corresponding platen along the platen travel path (See Fig 1, #12 illustrating a conveying means to move the platen {#18/#16} around the platen travel path. See further col 3, lns 15-24 describing that the conveying means consists of an endless chain, and that the platen {#18/#16} is "fixed" to the conveying means. Therefore, the "cam surface" is identified as the endless chain and the "cam follower" is identified as the connection between the platen and the endless chain).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kupcikevicius in view of Suga, and in further view of Buchko (US 2006/0096838 A1).
Regarding claim 30, Kupcikevicius in view of Suga does not specifically teach an indexed servo-motor.
	Buchko teaches wherein the motor is an indexed servo-motor (See ¶ [0056] describing the use of a servo motor for driving a carriage assembly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupcikevicius in view of Suga to incorporate the teachings of Buchko to include a servo motor with the motivation of providing a motor which is capable of operating in a forward and reverse manner, as described by Buchko in ¶ [0056].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kupcikevicius in view of Suga, and in further view of Yasumune (US 4,754,596).
Regarding claim34, Kupcikevicius in view of Suga does not specifically teach wherein each of the plurality of platens remain aligned with a corresponding radial section of the carousel extending radially outward from the single axis of rotation during the entire platen travel path.
	Yasumune teaches wherein each of the plurality of platens remain aligned with a corresponding radial section of the carousel extending radially outward from the single axis of rotation during the entire platen travel path (See Figs 1 & 7 illustrating a vacuumizing apparatus wherein the platens remain aligned with a corresponding radial section of the carousel during the entire platen travel path).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupcikevicius in view of Suga to incorporate the teachings of Yasumune to include a rotary platen travel path with the motivation of simplifying the apparatus by incorporating all of the structures as taught by Kupcikevicius in view of Suga into a singular structure as taught by Yasumune – providing a more compact and more effective apparatus.

Allowable Subject Matter
Claims 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, none of the cited prior arts teach a linear motion mechanism for enabling the platens to travel in a linear portion during the portion of the angular platen travel path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731